KENNEDY, District Judge
(dissenting).
Briefly stated, my views are that when the contract is tallen by and large with the surrounding evidence in the ease it is in effect a liquidating contract. While the First National Bank received all the assets, together with the note and its collateral security in controversy, nevertheless it was obligated to use its best efforts to make a collection of all such assets, and if any sum remained after discharging the liabilities of the Southwest National Bank, and after the First National had been made whole on account of the transaction, it was bound to return the over-plus to certain stockholders and directors who had theretofore made advancements and any ultimate balance to trustees for the Southwest Bank. Under these circumstances, it was the duty of the First National Bank to use its best judgment in making collection of all outstanding assets and securities, and when its officials presumed to discharge this obligation, simply because it turned out badly,,that institution should not be penalized by being compelled to pay an assessment upon the stock in another bank, the equity in which it tried to save in discharging the obligation of its trust, especially in view of the fact that the stock was never carried in its own name, and no depositor or creditor of the Coalgate Bank was in any way deceived by the transaction. Without this additional burden, the First National Bank had already lost over $100,000.00 in an effort to save the community from the horror of another bank failure. In my view, the case should be catalogued with Anderson v. Philadelphia Warehouse Co., 111 U. S. 479, 4 S. Ct. 525, 28 L. Ed. 478, and Pauly v. State Loan, 165 U. S. 606, 17 S. Ct. 465, 41 L. Ed. 844.